DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 12/292021, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Greg (Cheng-Kang) Hsu (Reg. No. 61,007) on 01/19/2022.

The amendments filed on 12/292021 have been entered.
The below claims amendments overcome the claim objections and USC 103 rejections previously set forth in the Office Action mailed on 10/13/2021.
The below claims amendments obviate the claim interpretations under 112(f) previously set forth in the Office Action mailed on 10/13/2021.
The amendments to the specification overcome the specification objection previously set forth in the Office Action mailed on 10/13/2021.
Replacement sheets to Figures 4 and 6 overcome the drawing objection previously set forth in the Office Action mailed on 10/13/2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
1. (Currently Amended) An Internet of Things (IoT) networking authentication system, comprising: 
an idle IoT apparatus including a first wireless network hardware module,  first processorand an encryption circuit  the encryption circuit configured to encrypt a connection request according to a key to generate a connection request ciphertext; and 
the first wireless network hardware module configured to send the connection request ciphertext; and 
a networked IoT apparatus including a second wireless network hardware module and a second processor and a decryption circuit 
wherein the second wireless network hardware module is configured to output the connection response to the idle IoT apparatus, 
wherein when the authentication result is that the authentication succeeds and the networking condition is met, the second processor of the networked IoT apparatus allows the idle IoT apparatus to join the IoT network, the networking condition comprising the following: the networked IoT apparatus is a node with a data transfer capability in the IoT network, a number of child nodes of the networked IoT apparatus in the IoT network does not reach a child node number upper limit, and a number of hops between the networked IoT apparatus and a wireless access point does not reach a tier upper limit,  
wherein the first processor controls a first information authentication hardware module of the idle IoT apparatus to perform an authentication on a network configuration apparatus while the idle IoT apparatus is in a network configuration stage, and 
the second processor controls a second information authentication hardware module of the networked IoT apparatus to perform the authentication on the network configuration apparatus while the networked IoT apparatus is in the network configuration stage,
wherein the network configuration apparatus respectively obtains a first authentication information from the idle IoT apparatus and the networked IoT apparatus in a first information obtaining manner and respectively obtains a second authentication information from the idle IoT apparatus and the networked IoT apparatus in a second information obtaining manner, and 

wherein the first information obtaining manner includes scanning and decoding a  Quick Response (QR) code or using a short-range wireless communication protocol and the second information obtaining manner includes using a cloud server or user input,
wherein the first wireless network hardware module receives network configuration data from the network configuration apparatus  when the first information obtaining manner and the second information obtaining manner of the idle IoT apparatus are the same or are corresponding to each other, 
wherein the second wireless network hardware module receives the network configuration data from the network configuration apparatus  when the first information obtaining manner and the second information obtaining manner of the networked IoT apparatus are the same or are corresponding to each other, 
wherein the first processor and the second processor respectively obtain the key according to the network configuration data.  

2. (Cancelled). 

3. (Previously Presented) The IoT networking authentication system according to claim 1, wherein the connection request comprises connection data and a connection hash value generated through a hash function according to the connection data, the second processor of the networked IoT apparatus generating a verification hash value through the hash function according to the connection data in the connection request, 

4. (Original) The IoT networking authentication system according to claim 3, wherein the connection data is a random number.  

5. (Currently Amended) The IoT networking authentication system according to claim 1, wherein when the idle IoT apparatus sends the connection request ciphertext to the networked IoT apparatus, the first processor of the idle IoT apparatus accumulates a response waiting time through a timer and continuously waits for the networked IoT apparatus to output the connection response, and when the response waiting time exceeds a timeout tolerance value and the idle IoT apparatus does not receive the connection response, the first wireless network hardware module of the idle IoT apparatus resends the connection request ciphertext to the networked IoT apparatus.  

6. (Currently Amended) The IoT networking authentication system according to claim 5, further comprising another networked IoT apparatus, wherein when a number of times the first wireless network hardware module of the idle IoT apparatus sends the connection request ciphertext to the networked IoT apparatus is greater than a preset connection query value, the first wireless network hardware module of the idle IoT apparatus sends the connection request ciphertext to the another networked IoT apparatus.  

.

8. (Canceled). 

9. (Currently Amended) The IoT networking authentication system according to claim 1, further comprising another networked IoT apparatus, wherein when a status in the connection response is a connection-allowed state, the idle IoT apparatus is communicatively connected to the networked IoT apparatus, and when the status in the connection response is a connection-BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/922,522Docket No.: 5386-0286PUS1rejected state, the first wireless network hardware module of the idle IoT apparatus sends the connection request ciphertext to the another networked IoT apparatus.  

10. (Currently Amended) The IoT networking authentication system according to claim 9, wherein when the idle IoT apparatus is communicatively connected to the networked IoT apparatus, the first wireless network hardware module of the idle IoT apparatus transfers routing data to the networked IoT apparatus.  

11. (Original) The IoT networking authentication system according to claim 1, wherein there are a plurality of networked IoT apparatuses communicatively connected to a wireless access point through a tree topology to form a plurality of tree structures.  

12. (Currently Amended) An Internet of Things (IoT) networking authentication method, comprising: 
performing, by a first information authentication module of an idle IoT apparatus, an authentication on a network configuration apparatus while the idle IoT apparatus is in a network configuration stage; 
performing, by a second information authentication module of a networked IoT apparatus, the authentication on the network configuration apparatus while the networked IoT apparatus is in the network configuration stage, 
wherein the network configuration apparatus respectively obtains a first authentication information from the idle IoT apparatus and the networked IoT apparatus in a first information obtaining manner and respectively obtains a second authentication information from the idle IoT apparatus and the networked IoT apparatus in a second information obtaining manner, and 
the second information obtaining manner is different from the first information obtaining manner,
wherein the first information obtaining manner includes scanning and decoding a  Quick Response (QR) code or using a short-range wireless communication protocol and the second information obtaining manner includes using a cloud server or user input; 
receiving, by a first wireless network module of the idle IoT apparatus, network configuration data from the network configuration apparatus  when the first information obtaining manner and the second information obtaining manner of the idle IoT apparatus are the same or are corresponding to each other; 
 when the first information obtaining manner and the second information obtaining manner of the networked IoT apparatus are the same or are corresponding to each other; 
obtaining, by a first processor of the idle IoT apparatus and a second processor of the networked IoT apparatus respectively, a key according to the network configuration data; 
encrypting, by an encryption circuit of the[[an]] idle IoT apparatus, a connection request according to the key to generate a connection request ciphertext, 
wherein the encryption circuit is implemented by the first processor; 
sending, by the first wireless network module of the idle IoT apparatus, the connection request ciphertext to the networked IoT apparatus; 
decrypting, by a decryption circuit of the networked IoT apparatus, the connection request ciphertext according to the key to obtain the connection request, 
wherein the decryption circuit is implemented by the second processor; 
authenticating, by the second processor of the networked IoT apparatus, the idle IoT apparatus according to the connection request to generate an authentication result;
determining, by the second processor of the networked IoT apparatus according to the authentication result and a networking condition, whether to allow the idle IoT apparatus to join an IoT network so as to generate a connection response; and 
outputting, by the second wireless network module of the networked IoT apparatus, the connection response to the idle IoT apparatus,
wherein when the authentication result is that the authentication succeeds and the networking condition is met, the second processor of the networked IoT apparatus allows the idle IoT apparatus to join the IoT network, the networking condition comprising the following: the networked IoT apparatus is a node with a data transfer capability in the IoT network, a number of child nodes of the networked IoT apparatus in the IoT network does not reach a child node number upper limit, and a number of hops between the networked IoT apparatus and a wireless access point does not reach a tier upper limit.  

13. (Cancelled). 

14. (Previously Presented) The IoT networking authentication method according to claim 12, wherein the connection request comprises connection data and a connection hash value generated through a hash function according to the connection data, the authenticating, by the second processor of the networked IoT apparatus, the idle IoT apparatus according to the connection request to generate an authentication result further comprising: generating, by the second processor of the networked IoT apparatus, a verification hash value through the hash function according to the connection data in the connection request; and comparing, by the second processor of the networked IoT apparatus, the verification hash value to the connection hash value to authenticate the idle IoT apparatus so as to generate the authentication result.  



16. (Previously Presented) The IoT networking authentication method according to claim 12, further comprising: when the idle IoT apparatus sends the connection request ciphertext to the networked IoT apparatus, accumulating a response waiting time through a timer and continuously waiting, by the first processor of the idle IoT apparatus, for the networked IoT apparatus to output the connection response; and when the response waiting time exceeds a timeout tolerance value and the idle IoT apparatus does not receive the connection response, resending, by the first wireless network module of the idle IoT apparatus, the connection request ciphertext to the networked IoT apparatus.  

17. (Previously Presented) The IoT networking authentication method according to claim 16, wherein the IoT network further comprises another networked IoT apparatus, and the IoT networking authentication method further comprises: when a number of times the idle IoT apparatus sends the connection request ciphertext to the networked IoT apparatus is greater than a preset connection query value, sending, by the first wireless network module of the idle IoT apparatus, the connection request ciphertext to the another networked IoT apparatus.  

18. (Canceled).  



20. (Previously Presented) The IoT networking authentication method according to claim 19, further comprising: when the idle IoT apparatus is communicatively connected to the networked IoT apparatus, transferring, by the first wireless network module of the idle IoT apparatus, routing data to the networked IoT apparatus.

Allowable Subject Matter
Above Claims 1, 3-7, 9-12, 14-17 and 19-20 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Targali (US 20190268759 A1),
Jain (US 20090147714 A1),
Chiang (US 20210022197 A1),
Huffman (US 20200403992 A1),
Hsiung (US 20200296089 A1),
Sharma (US 10116648 B1),
Targali discloses authenticating encrypted requests from a terminal, where an encrypted request is transmitted to a network device, where the encrypted request is decrypted based on a pre-shared symmetric key, where the terminal is authenticated and an authentication result/response is transmitted to the terminal, which determine whether the terminal is allowed to join a network. Jain discloses threshold numbers pertaining to networking conditions for joining children nodes. Chiang discloses condition of waiting time to retransmit a request for accessing a service.  Huffman discloses a knowledge-based authentication, a cross-channel comparison (e.g., where two different channels, such as a primary channel for customers having their own GUI and a secondary channel represented by a trusted app in a bound device, such that signatures associated with the two different channels are compared. Hsiung discloses an out-of-band channel as an independent communication channel in which a two-factor authentication may communicate and transmit data for added security measures, where a remote server stores an authentication file that only the container can access via a secondary, out-of-band channel. Sharma discloses a split out-of-band authentication method, where two or more parts sent over two or more channels (e.g., email and SMS), where the probability of email being hacked and mobile phone being lost at the same time is considerably less.
While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses the limitations in the manner recited in the independent claims. Specifically, none of the above prior arts discloses the authentication of the idle IoT apparatus and the authentication of the in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497